4/24/2020

Honorable Judge Woodlock
United States District Court
Moakley Courthouse

1 Courthouse Way, Suite 2300
Boston, MA 02210

RE: Case No 18cri0154-DPW-1

EMERGENCY MOTION: 60 day deferral of Report Date to Prison due to Covid 19
I’m now PRO SE in this case.

| have been informed that US Prosecutor Sara Bloom has assented to the attached motion requesting, a
60-day deferral of my surrender date to prison at FMC-DEVENS on 5/15/2020.

I’m prisoner No. 00923-138

| do not have access for electronic submission, so | am mailing the motion through US mail to Judge
Woodlock.

Best Regards,

Francis M Reynolds

99 Needham St Unit 1210
Newton, MA 02461

(484) 919-6424
frankreynolds@comcast.net
UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA, No. 1:18-cr-10154-DPW-1

V.
FRANCIS M. REYNOLDS,

Defendant.

ORDER
AND, NOW, this _ day of , 2020, upon consideration of
Defendant Francis M. Reynolds’s Motion to defer reporting to prison 60 days due to Covid 19
conditions, with additional deferral assessments every 60-days, IT IS HEREBY ORDERED that
Defendant’s motion is GRANTED.

BY THE COURT:

 

Woodlock, J.
UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA, No. 1:18-cr-10154-DPW-1

V.

FRANCIS M. REYNOLDS,

Defendant.

me me me ee

EMERGENCY MOTION
DEFENDANT FRANCIS M. REYNOLDS’ EMERGENCY MOTION TO DEFER

REPORTING TO PRISON ON May 15, 2020

Defendant Francis M. Reynolds,, hereby moves in INTRODUCTION

I’m scheduled to report to a medical prison FMC-DEVENS on 5/15/2020. I am HIGH RISK for
coronavirus. I was assigned to the medical prison FMC DEVENS because I was paralyzed and

chronically disabled since 12/14/1992. I submitted almost 1,000 pages of medical records to the
probation dept. and that does not include medical records from over 30 medical practitioners that

treated Mr. Reynolds from 1992 to the present.

I was paralyzed on 12/14/1992 and although I can walk today, I still have a wide range of
medical issues including I can’t control bowels or bladder, permanent heart problem, permanent
kidney damage, chronic Lung problem, chronic lumbar spine pain, chronic cervical spine
problems, and they all make me a highest risk patient for Coronavirus so I’m requesting to delay
my surrender 60 days, and to be review for additional 60 day extension until the Coronavirus risk

passes.

 
I. ARGUMENT

I’m a first-time offender with no violence in my history. I invested over $10,000,000 into my
own company that successfully invented multiple product ready for clinical studies. My non-
addictive nerve block NeuroRelease 14-day, 7-day and 3-day can replace Morphine for post-
surgical pain. I believe that people now understand that PixarBio was never a Ponzi scheme.

We have a few great products in our pipeline.

I see Federal and state prisoner’s are being released due to coronavirus and my risks have kept
me at the doctors since my emergency room visit on 12/5/2019. Some weeks I have 3-4 doctor’s
appointments and the elimination of elective appointments has limited my ability to stabilize my
health. Since January 2020 I’ve had four procedures to remove malignant skin cancer. Next
week I have doctors appointments on Monday and Tuesday and I suspect they’Il result in

additional medical appointments later next week.
Il. CONCLUSION

For these foregoing reasons, the Court should grant this Motion and defer Mr. Reynolds

May 15, 2020 surrender to prison, and reassessed for extensions in 60-day increments. .

Dated: April 24, 2020 Respectfully submitted,
: Nf
Qitones M(Leatde

Francis M. Reynolds

99 Needham St Unit 1210
Newton, MA 02461

T: 484-919-6424
Jrankreynolds@comcast.net
CERTIFICATE OF SERVICE AND RULE 7.1 CERTIFICATE

I hereby certify that on April 24, 2020, this document was filed with the Clerk of Courts
and will be sent via email to the participants as identified on the Notice of Electronic Filing.

I believe that the government has to granting of this motion.

KirerinlM ly Yl

Francis M Reynolds
